Case 3:18-cv-01587-JD Document 77-14 Filed 02/26/19 Page 1 of 6




                   Exhibit M
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-14 Filed03/23/18
                                 6-6 Filed  02/26/19 Page
                                                      Page22ofof66
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-14 Filed03/23/18
                                 6-6 Filed  02/26/19 Page
                                                      Page3 3ofof6 6
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-14 Filed03/23/18
                                 6-6 Filed  02/26/19 Page
                                                      Page44ofof66
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-14 Filed03/23/18
                                 6-6 Filed  02/26/19 Page
                                                      Page55ofof66
Case
 Case3:18-cv-01587-JD
      3:18-cv-01587-JD Document
                        Document77-14 Filed03/23/18
                                 6-6 Filed  02/26/19 Page
                                                      Page66ofof66
